*116OPINION OF THE COURT
PER CURIAM.
The Appellant, STATE OF FLORIDA, seeks review of an Order of the County Court granting Appellee’s Motion to Dismiss on speedy trial grounds. For the reasons set forth herein, we reverse the trial Court’s Order.
Appellee was charged with the offenses of speeding and driving under the influence of alcohol on August 3, 1984. He was arraigned on August 27 and entered a plea of not guilty. Trial was set for October 17, 1984. On that date, trial was postponed and the speedy trial period extended to November 14, 1984. On that date, the State indicated it was willing to proceed even though the D. O. Technician was unavailable for trial. The trial Court disregarded the State’s announcement and dismissed the charge of driving under the influence on speedy trial grounds.
While we recognize the frustrations of the trial Court in proceeding in an orderly manner on cases brought to trial, the Court must nevertheless afford the State an opportunity to present its case as it sought to do herein. Had the State been unable to carry its burden, which was a distinct possibility without the D. O. Technician, the Court would have been well justified in finding for the Defendant. However, the Court should not have precluded the State from attempting to proceed. The speedy trial time had not run. The State was within its bounds in requesting to proceed to trial.
Based on the foregoing, the Order of Dismissal entered by the trial Court is reversed and the matter remanded for trial.